In a proceeding to invalidate petitions designating appellants as candidates in the Republican Party primary election to be held on September 9, 1975, for the party position of county committeeperson in each of the 60th, 61st and 62nd Assembly Districts, Richmond County, the appeal is from stated *712portions of a judgment of the Supreme Court, Richmond County, dated August 18, 1975. Judgment affirmed insofar as appealed from, without costs. No opinion. Gulotta, P. J., Rabin, Christ, Benjamin and Shapiro, JJ., concur.